FERGUSON, Judge,
dissenting.
I am not certain that a jury of six reasonable people would come to a different conclusion from that reached by the learned trial judge. Nonetheless, the entire record shows sufficient evidence to survive a motion for directed verdict. It is only in the absence of any evidence that a court should direct a verdict for a defendant. If the evidence is conflicting, or where it may lead to different reasonable inferences, or if there is evidence tending to prove the issue, it should be submitted to the jury as a question of fact, and not taken from them to be passed upon by the judge as a question of law. Hendricks v. Daley, 208 So.2d 101 (Fla.1968); Dandashi v. Fine, 397 So.2d 442 (Fla. 3d DCA 1981); Behar v. Root, 393 So.2d 1169 (Fla. 3d DCA 1981); Laird v. Potter, 367 So.2d 642 (Fla. 3d DCA 1979), cert. denied, 378 So.2d 347 (Fla.1979); Tiny’s Liquors Inc. v. Davis, 353 So.2d 168 (Fla. 3d DCA 1977).
I would reverse and remand for a new trial.